Title: Samuel Tucker to the Commissioners, 14 July 1778
From: Tucker, Samuel
To: First Joint Commission at Paris,Adams, John


     
      Hond. Gentlemen
      On Board the Boston at Port Louis July 14th 1778
     
     I received a Letter from Mr. Livingston of the 8th. Instant wherein he informs me that their is a possibility of an Exchange of Prisoners, a list of what I have on board I send your Honours inclosed with a List of the Men, I suppose must have been Recaptured in one of my Prizes, the other two arrived Eight or ten days past. I am only wating on your Honours how to proceed, in hopes to joyn Capt. Whipple.
     I received a Line from Capt. Whipple wherein he tells me he shall be ready by the 20th to sail, expecting me to wait at the Rivers Mouth for him. As I wrote your Honours in my last of the 12th. Instant concerning my treatment from the Frenchmen, your Honours may be pleased to Judge from the Inclosed Instruement wrote by one of the Marines and five of the same seigned, the Treatment they received from me and Officiers; this I mention Gentlemen to your Honours, because General Latuch La Touche-Tréville intends waiting on your Honours with a tail for Serjent Cauzneau, beleave Gentlemen the Account he has in French I have a Coppy of in English as the General told me, and it is so far false that he is indebted to the Ship, and every person beging me to take the same Merines on board, as they were distitute of every thing, but I utterly denyed them all except those mentioned in the inclosed Instrument, whom I received to Convince the Publick that their Reports was not true. Gentlemen be pleased to Exchange Capt. John Lee if possible, takein in the Brig Fanney and a Brother of mine his Master by the Name of Andrew Slyfield, who are in Mill Prison, and a Nephew of mine by the Name of John Diamond, and should be glad to have an equal Number exchanged from said Prison for mine. O that I was but Maned with Americans, or other Men I could depend upon, I should think my self a happy man, but Gentlemen as I am not I must do the Best I can, allways feeling for my Country, could whish to be at Sea. I am with Respect Your Honours Obedient Humble Servt
     
      Saml Tucker
     
     
      PS. I’ve opened this to acquaint your Honours that the Britania is this minute arrived and that I am happy that none of my People are Prizoners.
     
    